DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 36, filed February 04, 2022, with respect to the drawing objections, have been fully considered. The objections to the drawings have been withdrawn.
Applicant’s arguments, see pages 36-37, filed February 04, 2022, with respect to the objections to the specification, have been fully considered. The objection to the specification has been withdrawn.
Applicant’s arguments, see pages 37, filed February 04, 2022, with respect to the claim objections, have been fully considered. The objections to the claims have been withdrawn.
Applicant’s arguments, see pages 37-38, filed February 04, 2022, with respect to the prior art Newman (US 5328026 A) in regards to claims 1-6, 8-10, and 21 have been considered 
Applicant further argues that the implement as taught by Barr (US 9815212 B2) renders the tool not flat. Examiner agrees and the rejection of claim 7 in view of Barr has been withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 2, “at least one of the first metal shell and the second metal shell”, should read, “at least one of the first metal shell or the second metal shell”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 10, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), and further in view of Haarburger (US 20170035169 A1).
	Regarding Claim 1, Kitchen teaches a wallet (300) comprising:
(100); with a second metal shell (200) coupled (108) to the first shell (100) with a storage compartment (116, 206) therebetween; securing a soft material (150) to the first (100) and second (200) metal shells, wherein the soft material (150) comprises compartments (160) to store cards (302) or money therein. Wherein it would be obvious to a person with ordinary skill in the art to envision a plurality of compartments as opposed to one. (Figs. 1-7, 8; Col. 5, Lines 40-50; Col. 5, Lines 20-26, Lines 54-60)
Kitchen does not teach with the first metal shell having one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings, or a flat multi-tool configured to be stored in the storage compartment, wherein the flat multi-tool comprises a top flat surface and a bottom angled edge located opposite the top flat surface.
Regarding the first metal shell having one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings.
Minn et al. further teaches a first metal shell (wherein plate 12 corresponds to the first metal shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and provide for openings adapted to clip one or more objects on the perimeter of the wallets shell as taught by Minn et al. One would be motivated to combine these elements as it would provide for a metal wallet that offers protection against RFID skimming, in addition to storing cards and money and has aperture(s) that can be connected to a keychain, a lanyard or attached to another piece of equipment.

Harrburger further teaches a flat multi-tool (100) configured to be stored in a storage compartment of a wallet, (wherein the multi-tool as taught by Harrburger is in a configuration capable of being stored in a wallet), and wherein the flat multi-tool (100) comprises a top flat surface (150) and a bottom angled edge (155) located opposite the top flat surface (150). (Wherein the flat surface (150) can be seen located opposed to the angled bottom edge (155) in Figs. 1-4.) (Figs. 1-4; [0010], [0014]-[0015])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a multi-tool configured to be stored in a storage compartment of a wallet, and a flat edge opposed to an angled edge as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as it would provide for a metal wallet that has a receivable multi-tool configured to perform a plurality of utility functions including an angled edge for use as a chisel or scraper by the user.

Regarding Claim 2, Kitchen teaches the wallet (300) of claim 1, with a chamber (116, 206) in the wallet configured to blocking radio frequency identification (RFID) signals. (Figs. 1-3; Col. 7, Lines 60-67)

Regarding Claim 3, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, the wallet comprising an elastic band that wraps around at least one metal shell to secure a paper document thereto.
Minn et al. further teaches an elastic band (16) that wraps around at least one of the first metal shell (12) or the second metal shell (14) to secure a paper document (22) thereto. (Figs. 1-6; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the elastic band wrapped around a metal shell for securing a paper document as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet with an elastic band for securing paper documents.

Regarding Claim 4, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 3 except, wherein the paper document comprises money.
Minn et al. further teaches that the elastic band (16), secures personal items such as paper money (22). (Figs. 1-2; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the elastic band wrapped around a metal shell for securing money as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet with an elastic band for securing money.

Regarding Claim 6, Kitchen modified above teach all of the elements of the present invention as described above in claim 1 except, wherein the tool provides at least 5 functions.
Harrburger further teaches a flat multi-tool (100), that provides at least 5 functions. Wherein Newman teaches that the tool (100) may be used as a bottle opener (125), a hex wrench portion (135), a measuring portion (150), a scraper (155), and a screwdriver (140). (Figs. 1-4; [0010]-[0015])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a flat multi-tool as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a tool having multifunctional utility.

Regarding Claim 10, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, wherein the openings are used to attach keys, lanyards or tethers.
Minn et al. further teaches that the openings (29) are used to attach a key chain, or any other attachment apparatus. (Figs. 1-3; [0052])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the openings for securing a key chain or any other attachment apparatus as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet that can be attached to a keychain, lanyard or the like.
Regarding Claim 21, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, wherein the flat multi-tool comprises two or more of: serrated/sharpened edges, a nail pryer, a hex wrench, or a bottle opener.
Harrburger further teaches wherein the flat multi-tool (100) comprises a hex wrench (135), and a bottle opener (125). (Figs. 1-4; [0011]-[0012])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a flat multi-tool incorporating a hex wrench and a bottle opener as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a tool having a bottle opener and a hex wrench for use at the users disposal.

Regarding Claim 27, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, wherein the flat multi-tool comprises a bottle opener located adjacent the top flat surface.
Harrburger further teaches wherein the flat multi-tool (100) comprises a bottle opener (125) located adjacent the top flat surface (115). (Figs. 1-4; [0011])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a flat multi-tool incorporating a bottle opener as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), further in view of Haarburger (US 20170035169 A1), and in further view of Beckley (US 9125465 B2).

	Regarding Claim 8, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, wherein the tool slides into a cavity where the cards are stored, and is nested securely within the cavity with two safety locks.
	Harrburger further teaches a flat multi-tool (100) configured to be stored in a storage compartment of a wallet, (wherein the multi-tool as taught by Harrburger is in a configuration capable of being stored in a wallet). (Figs 1-4; [0010])
	Beckley further teaches that the tool (wherein the container portion (1) corresponds to the tool of the present invention), slides into a cavity (2) where the cards are stored, and is nested securely within the cavity (2) with two safety locks (9, 10 and 16). (Figs. 1-3, 7a-d; Col. 4, Lines 37-67)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, by combining the tool as taught by Harrburger, and implementing the storage and locking features as taught by Beckley. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a . 

Claims 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), further in view of Haarburger (US 20170035169 A1), in further view of Leimer (US 20180325228 A1) and in further view of Fidrych (US 9775328 B1).

	Regarding Claim 9, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except:
A strap that slides into and out of a clasp pocket to open and close the wallet.
A second tool attached to a nylon strap, wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener, a flat head or Philips screw driver.	
	Regarding Claim 9(a), Leimer teaches a strap (72) that slides into and out of a clasp (80) pocket (86) to open and close the wallet (10). (Figs. 1a, 1b, 17; [0050]-[0051])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, as well as the strap and clasp for closure of the wallet as taught by Leimer. One would be motivated to combine these elements to provide for a wallet with a strap and clasp to secure the wallet enclosure.
(the bottle opener 20) attached to a nylon strap (12), wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener (20), a flat head or a Philips screw driver. (Figs 1-2, 4; Col. 7, Lines 3-13; Col. 10, Lines 10-17)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, as well as the strap and clasp for closure of the wallet as taught by Leimer, and incorporate the bottle opener attached to the strap as taught by Fidrych. One would be motivated to combine these elements to provide for a wallet with a closure strap that can also function as a multi-tool, incorporating a tool such as a bottle opener.

	Regarding Claim 28, Kitchen teaches a wallet (300) comprising:
A first metal shell (100); with a second metal shell (200) coupled (108) to the first shell (100) with a storage compartment (116, 206) therebetween; securing a soft material (150) to the first (100) and second (200) metal shells, wherein the soft material (150) comprises compartments (160) to store cards (302) or money therein. Wherein it would be obvious to a person with ordinary skill in the art to envision a plurality of compartments as opposed to one. (Figs. 1-7, 8; Col. 5, Lines 40-50; Col. 5, Lines 20-26, Lines 54-60)
Kitchen does not teach with the first metal shell having one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings, or a flat multi-tool configured to be stored in the storage compartment, wherein the flat multi-tool comprises a top flat surface and a bottom angled edge located opposite the top flat surface, or a second 
Regarding the first metal shell having one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings.
Minn et al. further teaches a first metal shell (wherein plate 12 corresponds to the first metal shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and provide for openings adapted to clip one or more objects on the perimeter of the wallets shell as taught by Minn et al. One would be motivated to combine these elements as it would provide for a metal wallet that offers protection against RFID skimming, in addition to storing cards and money and has aperture(s) that can be connected to a keychain, a lanyard or attached to another piece of equipment.
Regarding a flat multi-tool configured to be stored in the storage compartment, and wherein the flat multi-tool comprises a top flat surface and a bottom angled edge located opposite the top flat surface.
Harrburger further teaches a flat multi-tool (100) configured to be stored in a storage compartment of a wallet, (wherein the multi-tool as taught by Harrburger is in a configuration capable of being stored in a wallet), and wherein the flat multi-tool (100) comprises a top flat surface (150) and a bottom angled edge (155) located opposite the top flat surface (150). (Wherein the flat surface (150) can be seen located opposed to the angled bottom edge (155) in Figs. 1-4.) (Figs. 1-4; [0010], [0014]-[0015])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a multi-tool configured to be stored in a storage compartment of a wallet, and a flat edge opposed to an angled edge as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as it would provide for a metal wallet that has a receivable multi-tool configured to perform a plurality of utility functions including an angled edge for use as a chisel or scraper by the user.
	Regarding the strap configured to slide in and out of a clasp pocket to close a wallet. Leimer teaches a strap (72) that slides into and out of a clasp (80) pocket (86) to open and close a wallet (10). (Figs. 1a, 1b, 17; [0050]-[0051])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, as well as the strap and clasp for closure of the wallet as taught by Leimer. One would be motivated to combine these elements to provide for a wallet with a strap and clasp to secure the wallet enclosure.
	Regarding the second tool attached to the strap, Fidrych further teaches a second tool (the bottle opener 20) attached to a nylon strap (12). (Figs 1-2, 4; Col. 7, Lines 3-13; Col. 10, Lines 10-17)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, as well as the strap and clasp for closure of the wallet as taught by Leimer, and incorporate the bottle opener attached to the strap as taught by Fidrych. One would be motivated to combine these elements to provide for a wallet with a closure strap that can also function as a tool such as a bottle opener.

Allowable Subject Matter
Claims 7, 23-26, and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Johnson et al. (US 20150083289 A1), teaches a wallet with a rolling O-ring hinge.
Weinberger et al. (US 20180311804 A1), teaches a multi-tool apparatus and methods.
Shlaferman (US D751877 S), teaches a wallet card multi-tool.
Kisling (US D808765 S), teaches a multitool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733